DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
Regarding claim 10, line 3 – “o” needs to be changed to “or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear and not readily understood of how and what manner a representative of GNSS positioning accuracy for a mobile device is determined at least partially based on observation GNSS data and on correctional GNSS data.  It is unclear of how the observation GNSS data and correctional GNSS data are correlated to yield the result of a representative of GNSS positioning accuracy for a mobile device.  Applicant provided and claimed a list of abstract variables and a result, without specifically providing as to how to combine the variables to produce the result claimed; thus, it is unclear.
Regarding claim 2, it is unclear and not readily understood of what is meant and encompasses the terms “low quality” and “good quality”.  The terms “low quality” and “good quality” are relative terms which render the claim indefinite.  The terms “low quality” and “good quality” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 3, the term “predefined” renders the claim indefinite.  It is not clear of what encompasses and is meant by the term “predefined”.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.  Further, how and in what manner an accuracy threshold is predefined is unclear and not readily understood.  
Regarding claims 13-14, the claims are rejected for similar reasons as stated in claim 1 above.
Regarding claim 15, the claim is rejected for similar reason as stated in claim 2 above.
Regarding claim 16, the claim is rejected for similar reason as stated in claim 3 above.
Other claims are also rejected based on their dependency of the defected parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corazza et al (IDS reference – US 2016/0109578).
Regarding claim 1, as best understood, Corazza et al disclose a method comprising:
determining a representative of GNSS positioning accuracy for a mobile device at least partially based on observation GNSS data and on correctional GNSS data (Fig 1; equations (EQ3)-(EQ5); [0047]; [0088]-[0089]; [0091]); and
determining, at least partially based on the representative of GNSS positioning accuracy, whether a GNSS related positioning is expected or unexpected for positioning of the mobile device (Fig 3; [0021]; [0071]-[0076]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, as best understood, Corazza et al disclose the GNSS related positioning is determined to be unexpected if the representative of GNSS positioning accuracy indicates an accuracy of low quality and/or wherein the GNSS related positioning is determined to be expected if the representative of GNSS positioning accuracy indicates an accuracy of good quality (i.e. reads on the alarm being raised when the metric Vi is above a threshold which takes into account the expected precision) ([0098]).
Regarding claim 3, as best understood, Corazza et al disclose wherein said determining, at least partially based on the representative of positioning accuracy, whether a GNSS related positioning is expected or unexpected for positioning of the mobile device comprises checking whether a positioning accuracy indicated by the representative of GNSS positioning accuracy is below a predefined accuracy threshold, and if not, a GNSS related positioning is determined to be unexpected, and if yes, a GNSS related positioning is determined to be expected (i.e. reads on the alarm being raised when the metric Vi is above a threshold which takes into account the expected precision) ([0098]).
Regarding claim 4, Corazza et al disclose the representative of GNSS positioning accuracy is indicative of an estimated target accuracy of a position determined based on the observed GNSS data and the correctional GNSS data (i.e. the expected precision) ([0098]).
Regarding claim 5, Corazza et al disclose the representative of GNSS positioning accuracy comprises a Figure Of Merit value (i.e. reads on the metric V2,i) (equations (EQ3)-(EQ5); [0047]; [0088]-[0089]; [0091]).
Regarding claim 6, Corazza et al disclose the observation GNSS data is normally obtained from GNSS signals received at the mobile device ([0050]).
Regarding claim 7, Corazza et al disclose the correctional GNSS data are obtained by the mobile device from a network server via a wireless connection (i.e. reads on the GBAS precision augmentation system wherein information are communicated/exchanged with ground reference segments) ([0090]).
Regarding claim 8, Corazza et al disclose the observation GNSS data comprises at least one of the following: satellite orbit data; satellite clock data; ionospheric data; tropospheric data; or site displacement data; and wherein the correctional GNSS data comprises at least one of the following: satellite orbit correction data; satellite clock correction data; ionospheric correction data; tropospheric correction data; or site displacement correction data ([0093]; [0096]).
Regarding claim 9, Corazza et al disclose providing an indication if it is determined that the GNSS positioning is unexpected for positioning of the mobile device (Fig 3 – step 50; [0053]; [0076]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 10, Corazza et al disclose an information regarding at least one satellite constellation for positioning which could be used for indication information ([0051]-[0053]; [0090]; [0092]).
Regarding claims 13-14, the claims are rejected for similar reasons as stated in claim 1 above wherein Corazza et al also disclose at least one processor, memory and/or non-transitory computer readable storage medium thereof ([0063]).
Regarding claims 15-18, the claims are rejected for similar reasons as stated in claims 2-5 above.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 11-12 and 19-20 are allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the 35 USC 112(b) rejection.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0364645 discloses a method for detecting a GPS spoofing attack using a difference between output values of a GPS receiver, which is generated due to inaccuracy of a GPS spoofer, and an apparatus therefor are provided.  The method includes receiving a GPS signal; and determining the received GPS signal as a GPS satellite signal or a GPS spoofing signal using a learning model learned based on a difference between output values of a GPS receiver .  The method further includes labeling and collecting dispersion degree data including a position, a speed, and a time output from the GPS receiver with whether the GPS signal is the GPS satellite signal or the GPS spoofing signal and modeling the learning model using the collected data.

US 2021/0333409 discloses techniques for detecting and excluding spoofed Global Navigation Satellite System (GNSS) signals.  Using position data acquired from inertial sensors, a line of sight (LOS) estimation can be determined to various satellites.  This data can be compared with range data provided by a GNSS receiver, for example, by subtracting the LOS estimations with corresponding GNSS ranges.  The difference can then be compared to an appropriate threshold to determine whether GNSS spoofing is present.  Additionally, the non-spoofed GNSS signals can be used to generate an updated position solution, which is verified by an integrity algorithm.  If verified, the updated position solution can be used to calculate the position of the vehicle.  However, if not verified, the disclosed techniques can adjust the thresholds used to determine GNSS spoofing and perform additional iterations of integrity monitoring to acquire a verified positioning solution.

US 2021/0333410 discloses a method of detecting an anomalous SPS signal includes determining whether a first SPS signal is anomalous by determining: whether an actual SPS signal measurement difference is consistent with an expected measurement difference; whether a received power of the first SPS signal exceeds a maximum expected power; whether the first SPS signal originated from an SV location consistent with first SV location information; whether a first pseudorange to a first SV differs by more than a first pseudorange threshold from an expected pseudorange; that a first location, based on the first SPS signal measurement corresponds to at least one of an unexpected location or a high likelihood of anomaly location; whether one or more base station signal measurements are consistent with a first SPS signal measurement; and/or whether a measured signal quality of the first SPS signal is consistent with an expected signal quality.

US 2021/0109230 discloses a method, apparatus and computer readable storage medium for determining whether or not GNSS navigation data are potentially manipulated.  In the context of a method, GNSS reference data is received that represents one or more GNSS signals observed by a reference receiver at a reference position.  The method also receives GNSS navigation data and determines, at least partially based on said GNSS reference data and the GNSS navigation data, a position estimate of said reference position.  The method further includes determining, at least partially based on said reference position and the position estimate of said reference position, whether or not the GNSS navigation data are potentially manipulated.

US 10,641,906 discloses a method for determining the presence of interference on a GPS receiver.  The method involves monitoring global positioning system data received by a receiver under known non-interfering conditions, storing the data for analysis and, at a later time, comparing the data, over a period of time, with the position output of a pure inertial navigation system to determine the presence of characteristics indicating interference.

US 7,956,803 discloses a system and method for detecting one or more forged satellite measurements transmitted from a wireless device.  Information may be transmitted to a wireless device, the information including a request that the wireless device provide a portion of a navigation data message from one or more satellites to a location determining system.  The one or more satellite measurements and the portion of the navigation data message may be received from the wireless device.  The navigation data message may be determined as a function of information from a reference network.  The determined navigation data message may then be compared with the received navigation data message portion to thereby determine whether any of the one or more satellite measurements transmitted by the device have been forged.

US 9,513,129 discloses a method and apparatus for generating navigation solutions.  A global positioning system based navigation solution unit; an inertial navigation solution unit; a correction unit, a limiter, and an adding unit.  The global positioning system based navigation solution unit is capable of generating a first navigation solution.  The inertial navigation solution unit is capable of generating a second navigation solution.  The correction unit is capable of generating a raw correction.  The limiter is capable of selectively modifying the raw correction to fall within a selected range of corrections to form a correction.  The adding unit is capable of adding the correction to the second navigation solution to form a navigation solution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646